Exhibit 10.1

 

Second Amendment to Loan and Security Agreement

 

                This Second Amendment to Loan and Security Agreement (this
“Second Amendment”) made and entered into as of the 21st day of December, 2004,
is by and between LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (“LENDER”), having its principal place of business at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, and VITA FOOD PRODUCTS, INC., a
Nevada corporation, with its chief executive office located at 2222 West Lake
Street, Chicago, Illinois 60612 (“Vita Food”), VIRGINIA HONEY COMPANY, INC., a
Virginia corporation, with its chief executive office located at 2222 West Lake
Street, Chicago, Illinois 60612 (“Virginia Honey”), THE HALIFAX GROUP, INC., a
Georgia corporation, with its chief executive office located at 2222 West Lake
Street, Chicago, Illinois 60612 (“Halifax”), and VITA SPECIALTY FOODS, INC., a
Delaware corporation, with its chief executive office located at 2222 West Lake
Street, Chicago, Illinois 60612  (“Specialty Foods”) (Vita Food, Virginia Honey,
Halifax and Specialty Foods are individually a “Borrower” and collectively the
“Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrowers
pursuant to (a) that certain Loan and Security Agreement dated as of September
5, 2003, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 5, 2004, each by and between Lender and Borrowers
(as further amended or restated from time to time, the “Loan Agreement”), and
(b) the other documents, agreements and instruments referenced in the Loan
Agreement or executed and delivered pursuant thereto;

 

WHEREAS, Borrowers have requested that Lender, among other things, (i) extend
the maturity date of the Revolving Loans to January 31, 2006, and (ii) modify
certain financial covenants (collectively the “Additional Financial
Accommodations”); and

 

                WHEREAS, Lender is willing to provide the Additional Financial
Accommodations, but solely on the terms and subject to the provisions set forth
in this Second Amendment and the other agreements, documents and instruments
referenced herein or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrowers hereby agree as set forth in this Second
Amendment.

 

I.              Definitions.

 

                A.            Use of Defined Terms.  Except as expressly set
forth in this Second Amendment, all terms which have an initial capital letter
where not required by the rules of grammar are used herein as defined in the
Loan Agreement.

 

 

 

--------------------------------------------------------------------------------


 

 

                B.            Amended Definitions.  Effective as of the date of
this Second Amendment, Section 1.1 of the Loan Agreement is hereby amended by
deleting the definitions of “Revolving Loan Termination Date”, “Revolving Note”
and “Tangible Net Worth Benchmark” and substituting therefor the following,
respectively:

 

                “Revolving Loan Termination Date”: shall mean January 31, 2006.

 

                “Revolving Note”: shall mean that certain Revolving Note dated
as of December 21, 2004, executed and delivered by Borrowers to Lender in a
maximum aggregate principal amount not to exceed $8,500,000.00, as amended,
renewed, restated or replaced from time to time.

 

                “Tangible Net Worth Benchmark”: shall mean: (i) negative One
Million Eight Hundred Thousand and no/100 Dollars (-$1,800,000.00) as of
December 31, 2004, (ii) negative One Million Nine Hundred Thousand and no/100
Dollars  (-$1,900,000.00) as of March 31, 2005, through September 30, 2005, and
(iii) negative Eight Hundred Thousand and no/100 Dollars (-$800,000.00) as of
December 31, 2005, and at all times thereafter.

 

II.            Amendments to Loan Agreement.  Effective as of the date of this
Second Amendment, Section 9.4 of the Loan Agreement is hereby amended by
deleting Section 9.4 of the Loan Agreement in its entirety and substituting
therefor the following:

 

“9.4         Financial Covenants.  During the term of this Loan Agreement, and
thereafter for so long as there are any outstanding Liabilities owed to Lender,
Borrowers covenant that they shall:

 

                        (A)          Tangible Net Worth.  Maintain a minimum
Tangible Net Worth of not less than the Tangible Net Worth Benchmark tested as
of the last day of each calendar quarter.

 

                        (B)           Cash Flow Coverage Ratio.  Not permit
Borrowers’ Cash Flow Coverage Ratio, calculated on a trailing twelve (12) month
basis, to be less than: (i) 0.50 to 1.00 as of March 31, 2005, (ii) 0.65 to 1.00
as of June 30, 2005, (iii) 0.70 to 1.00 as of September 30, 2005, and (v) 1.10
to 1.00 as of December 31, 2005, or as of the last day of each calendar quarter
thereafter.

 

                        (C)           Minimum EBITDA.  Borrowers shall maintain
EBITDA of not less than: (i) Eight Hundred Fifty Thousand and no/100 Dollars
($850,000.00) as of December 31, 2004, (ii) One Million Two Hundred Thousand and
no/100 Dollars ($1,200,000.00) as of March 31, 2005, (iii) One Million Four
Hundred Thousand and no/100 Dollars ($1,400,000.00) as of June 30, 2005, (iv)
Two Million and no/100 Dollars ($2,000,000.00) as of September 30, 2005, and (v)
Three Million and no/100 Dollars ($3,000,000.00) as of December 31, 2005.  The
December 31, 2004 EBITDA shall be calculated for the three (3) month period
ending December 31, 2004.  Thereafter, EBITDA shall be calculated on a trailing
twelve (12) month basis.”

 

 

2

--------------------------------------------------------------------------------


 

III.           Conditions Precedent. Lender’s obligation to provide the
Additional Financial Accommodations to Borrowers is subject to the full and
timely performance of the following covenants prior to or contemporaneously with
the execution of this Second Amendment:

 

A.            Borrowers executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

 

(i)                                     An original executed Revolving Note;

 

(ii)                                  An original Secretary’s Certificate of
even date herewith executed by the Secretary of each Borrower to Lender; and

 

(iii)                             such other agreements, documents and
instruments as Lender may reasonably request;

 

B.            No Unmatured Event of Default or Event of Default exists under the
Loan Agreement, as amended by this Second Amendment, or the Other Agreements;

 

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Lender prior to the date of hereof shall
be pending or known to be threatened against Borrowers and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Lender is likely to materially or adversely affect the financial
position or business of any Borrower or the capability of any Borrower to pay
its obligations and liabilities to Lender; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of each
Borrower’s most recently delivered financial statements to Lender.

 

IV.           Conflict.  If, and to the extent, the terms and provisions of this
Second Amendment contradict or conflict with the terms and provisions of the
Loan Agreement, the terms and provisions of this Second Amendment shall govern
and control; provided, however, to the extent the terms and provisions of this
Second Amendment do not contradict or conflict with the terms and provisions of
the Loan Agreement, the Loan Agreement, as amended by this Second Amendment,
shall remain in and have its intended full force and effect, and Lender and
Borrowers hereby affirm, confirm and ratify the same.

 

V.            Severability.  Wherever possible, each provision of this Second
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Second Amendment is held to
be invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Second Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision

 

3

--------------------------------------------------------------------------------


 

shall be deemed to be modified so as to be valid and enforceable to the maximum
extent permitted by law.

 

VI.           Reaffirmation.  Borrowers hereby reaffirm and remake all of the
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

 

VII.          Fees, Costs and Expenses.  Borrowers agree to pay, upon demand,
all fees, costs and expenses of Lender, including, but not limited to,
reasonable attorneys’ fees, in connection with the preparation, execution,
delivery and administration of this Second Amendment and the other agreements,
documents and instruments executed and delivered in connection herewith or
pursuant hereto.

 

VIII.        Choice of Law.  This Second Amendment has been delivered and
accepted in Chicago, Illinois, and shall be governed by and construed in
accordance with the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.

 

IX.           Counterpart.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

X.            Waiver of Jury Trial.  BORROWERS AND LENDER EACH HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

 

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrowers have caused this Second Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

LASALLE BANK NATIONAL ASSOCIATION,

VITA FOOD PRODUCTS, INC.,

a national banking association

 

a Nevada corporation

 

 

 

 

By:

/s/ Sara A. Huizinga

 

By:

/s/ Stephen D. Rubin

Name:

Sara A. Huizinga

 

Name:

Stephen D. Rubin

Title:

Assistant Vice President

 

Title:

President

 

 

 

 

 

VIRGINIA HONEY COMPANY, INC.,

 

 

a Virginia corporation

 

 

 

 

 

 

By:

/s/ Clark L. Feldman

 

 

Name:

Clark L. Feldman

 

 

Title:

Executive Vice President

 

 

 

 

 

 

THE HALIFAX GROUP, INC.,

 

 

a Georgia corporation

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford Bolen

 

 

Title:

Treasurer & Secretary

 

 

 

 

 

 

VITA SPECIALTY FOODS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford Bolen

 

 

Title:

Assistant Secretary

 

 

 

 

 

5

--------------------------------------------------------------------------------

 